COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-318-CV



IN RE BELL HELICOPTER TEXTRON INC. 	RELATOR



-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.  In addition, this court vacates its September 27, 2007 order that stayed all proceedings in cause no. 67-204689-04 in the 67
th
 District Court of Tarrant County, Texas.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:  GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED:  December 11, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.